Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: There is no “first plasma distribution unit” before a “second plasma distribution unit”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen, Tue et al. (US 20040058293 A1). Nguyen teaches an apparatus (Figure 6a,b) for processing a substrate, the apparatus (Figure 6a,b) comprising: a chamber (87; Figure 6a); a substrate supporting unit (80; Figure 6b; [0086]-Applicant’s 600; Figure 1) rotatably installed in a process space of the chamber (87; Figure 6a) to support one or more substrates (10; Figure 6a,b); a first gas distribution unit (81- “first process station”; [0061]- “..can comprise adsorption..”; Figure 6a,b-Applicant’s 100; Figure 1) for distributing a source gas to a first region (first region below 81; Figure 6a,b) of the process space; a second gas distribution unit (82- “second process station”; Figure 6a,b; [0018]- “second process station...to form a thin film..”-Applicant’s 200; Figure 1) for distributing a reactant gas, reacting with the source gas, to a second region (second region below 82; Figure 6a,b) of the process space; and a third gas distribution unit (84; Figure 6a,b; [0086]-Applicant’s 300; Figure 1,7) for distributing a purge gas (“purging system”; [0086]), dividing the first region (first region below 81; Figure 6a,b) and the second region (second region below 82; Figure 6a,b), to a third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), wherein, the third gas distribution unit (84; Figure 6a,b; [0086]-Applicant’s 300; Figure 1,7) is configured to distribute the purge gas (“purging system”; [0086]) to the third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), wherein the third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7) is smaller than each of the first region (first region below 81; Figure 6a,b) and the second region (second region below 82; Figure 6a,b), the first gas distribution unit (81- “first process station”; [0061]- “..can comprise adsorption..”; Figure 6a,b-Applicant’s 100; Figure 1) is configured to perform a process of adsorbing the source gas onto the substrate in the first region (first region below 81; Figure 6a,b), which is lager that the third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), the second gas distribution unit (82- “second process station”; Figure 6a,b; [0018]- “second process station...to form a thin film..”-Applicant’s 200; Figure 1) is configured to perform a process of depositing a thin film on the substrate on a basis of a reaction between the reactant gas and the source gas absorbed onto the substrate in the second region (second region below 82; Figure 6a,b), which is larger than the third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), as claimed by claim 1. Nguyen further teaches:
The apparatus (Figure 6a,b) of claim 1, wherein the third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7) is divided into a first zone (top of 85; Figure 6bApplicant’s 302; Figure 2,7), a second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7), and a third zone (bottom of 85; Figure 6b-Applicant’s 306; Figure 2), as claimed by claim 3
The apparatus (Figure 6a,b) of claim 3, wherein the third gas distribution unit (84; Figure 6a,b; [0086]-Applicant’s 300; Figure 1,7) comprises a center purge distribution unit (83,85 parallel to 84; Figure 6b) distributing the purge gas (“purging system”; [0086]) to a center region of the substrate supporting unit (80; Figure 6b; [0086]-Applicant’s 600; Figure 1) in the third zone (bottom of 85; Figure 6b-Applicant’s 306; Figure 2), as claimed by claim 14
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-10, 12, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Tue et al. (US 20040058293 A1) in view of Toyoda; Kazuyuki et al. (US 20110212625 A1). Nguyen is discussed above.
Nguyen further teaches:
The apparatus (Figure 6a,b) of claim 1, wherein Nguyen’s third gas distribution unit (84; Figure 6a,b; [0086]-Applicant’s 300; Figure 1,7) comprises a first purge gas (“purging system”; [0086]) distribution unit distributing the purge gas (“purging system”; [0086]) to a first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) of Nguyen’s third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), and Nguyen’s substrate supporting unit (80; Figure 6b; [0086]-Applicant’s 600; Figure 1) rotates so that a substrate passes through Nguyen’s first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) and moves from Nguyen’s first region (first region below 81; Figure 6a,b) to Nguyen’s second region (second region below 82; Figure 6a,b) - claim 15
Nguyen’s substrate supporting unit (80; Figure 6b; [0086]-Applicant’s 600; Figure 1) rotates so that a substrate passes through Nguyen’s first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) and moves from Nguyen’s first region (first region below 81; Figure 6a,b) to Nguyen’s second region (second region below 82; Figure 6a,b) – claim 16
Nguyen’s substrate supporting unit (80; Figure 6b; [0086]-Applicant’s 600; Figure 1) rotates so that a substrate passes through Nguyen’s second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7) and moves from Nguyen’s second region (second region below 82; Figure 6a,b) to Nguyen’s first region (first region below 81; Figure 6a,b) – claim 17
Nguyen does not teach:
The apparatus (Figure 6a,b) of claim 3, wherein a first plasma distribution unit (Applicant’s 302a; Figure 2) is disposed in Nguyen’s first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) of the third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), and the first plasma distribution unit (Applicant’s 302a; Figure 2) distributes a plasma gas to Nguyen’s first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7), as claimed by claim 4
The apparatus (Figure 6a,b) of claim 4, wherein plasma is generated in Nguyen’s first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) only when the substrate supporting unit (80; Figure 6b; [0086]-Applicant’s 600; Figure 1) is rotating, as claimed by claim 5.
The apparatus (Figure 6a,b) of claim 3, wherein a second plasma distribution unit (Applicant’s 304b; Figure 2,7) is disposed in Nguyen’s second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7) of Nguyen’s third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), and the second plasma distribution unit (Applicant’s 304b; Figure 2,7) distributes a plasma gas to Nguyen’s second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7), as claimed by claim 6
The apparatus (Figure 6a,b) of claim 6, wherein plasma is generated in Nguyen’s second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7) only when the substrate supporting unit (80; Figure 6b; [0086]-Applicant’s 600; Figure 1) is rotating, as claimed by claim 7.
The apparatus (Figure 6a,b) of claim 3, wherein a plasma gas is distributed through the third gas distribution unit (84; Figure 6a,b; [0086]-Applicant’s 300; Figure 1,7) to all of the first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) and the second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7) of the third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), as claimed by claim 8
The apparatus (Figure 6a,b) of claim 8, wherein plasma is generated in each of the first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) and the second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7) only when the substrate supporting unit (80; Figure 6b; [0086]-Applicant’s 600; Figure 1) is rotating, as claimed by claim 9. 
The apparatus (Figure 6a,b) of claim 8, wherein Nguyen’s third gas distribution unit (84; Figure 6a,b; [0086]-Applicant’s 300; Figure 1,7) comprises a first plasma distribution unit (Applicant’s 302a; Figure 2) disposed in Nguyen’s first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) and a second plasma distribution unit (Applicant’s 304b; Figure 2,7) disposed in Nguyen’s second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7), and each of the first plasma distribution unit (Applicant’s 302a; Figure 2) and the second plasma distribution unit (Applicant’s 304b; Figure 2,7) is configured with a first electrode and a second electrode having an electric potential difference therebetween to generate plasma, as claimed by claim 10
The apparatus (Figure 6a,b) of claim 3, wherein a first plasma distribution unit (Applicant’s 302a; Figure 2) is disposed in Nguyen’s first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) of Nguyen’s third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), a second plasma distribution unit (Applicant’s 304b; Figure 2,7) is disposed in Nguyen’s second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7) of Nguyen’s third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), and the first plasma distribution unit (Applicant’s 302a; Figure 2) or the second plasma distribution unit (Applicant’s 304b; Figure 2,7) is configured with a first electrode and a second electrode having an electric potential difference therebetween to generate plasma, as claimed by claim 12
The apparatus (Figure 6a,b) of claim 3, wherein a first plasma distribution unit (Applicant’s 302a; Figure 2) is disposed in Nguyen’s first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) of Nguyen’s third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), a second plasma distribution unit (Applicant’s 304b; Figure 2,7) is disposed in Nguyen’s second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7) of Nguyen’s third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7), and the first plasma distribution unit (Applicant’s 302a; Figure 2) or the second plasma distribution unit (Applicant’s 304b; Figure 2,7) to distribute an ionized gas or a radical, as claimed by claim 13
a first plasma distribution unit (Applicant’s 302a; Figure 2) distributing a plasma gas to Nguyen’s first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) - claim 15
The apparatus (Figure 6a,b) of claim 1, wherein Nguyen’s third gas distribution unit (84; Figure 6a,b; [0086]-Applicant’s 300; Figure 1,7) distributes a plasma gas to a first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) of Nguyen’s third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7) to perform purging on the first zone (top of 85; Figure 6b-Applicant’s 302; Figure 2,7) - claim 16
The apparatus (Figure 6a,b) of claim 1, wherein Nguyen’s third gas distribution unit (84; Figure 6a,b; [0086]-Applicant’s 300; Figure 1,7) distributes a plasma gas to a second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7) of Nguyen’s third region (third region below 84; Figure 6a,b-Applicant’s 30; Figure 7) to perform purging on Nguyen’s second zone (middle of 85; Figure 6b-Applicant’s 304; Figure 2,7) – claim 17
Toyoda was discussed in the prior action. Specifically, Toyoda was cited as teaching:
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 3, wherein a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) is disposed in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), and the first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) distributes a plasma gas to the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7), as claimed by claim 4
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 4, wherein plasma is generated in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) only when the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) is rotating, as claimed by claim 5. 
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 3, wherein a second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7) is disposed in the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), and the second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7) distributes a plasma gas to the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7), as claimed by claim 6
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 6, wherein plasma is generated in the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) only when the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) is rotating, as claimed by claim 7.
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 3, wherein a plasma gas is distributed through the third gas distribution unit (131; Figure 13A,13B; ammonia; [0122]-Applicant’s 300; Figure 1,7) to all of the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), as claimed by claim 8
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 8, wherein plasma is generated in each of the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) only when the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) is rotating, as claimed by claim 9.
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 8, wherein the third gas distribution unit (131; Figure 13A,13B; ammonia; [0122]-Applicant’s 300; Figure 1,7) comprises a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) disposed in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and a second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7) disposed in the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7), and each of the first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) and the second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7) is configured with a first electrode (top 113; Figure 13C) and a second electrode (bottom 113; Figure 13C) having an electric potential difference therebetween to generate plasma, as claimed by claim 10
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 3, wherein a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) is disposed in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), a second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7) is disposed in the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), and the first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) or the second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7) is configured with a first electrode (top 113; Figure 13C) and a second electrode (bottom 113; Figure 13C) having an electric potential difference therebetween to generate plasma, as claimed by claim 12
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 3, wherein a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) is disposed in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), a second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7) is disposed in the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), and the first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) or the second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7) to distribute an ionized gas or a radical, as claimed by claim 13
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 1, wherein the third gas distribution unit (131; Figure 13A,13B; ammonia; [0122]-Applicant’s 300; Figure 1,7) comprises a first purge gas distribution unit (122; Figure 13A,13B-Applicant’s 310; Figure 2,4) distributing the purge gas to a first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7) and a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) distributing a plasma gas to the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7), and the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) rotates so that a substrate passes through the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and moves from the first region (first region below 133,137,128a; Figure 12A,12B,13A,13B,13C) to the second region (second region below 133,137,128b; Figure 12B), as claimed by claim 15
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 1, wherein the third gas distribution unit (131; Figure 13A,13B; ammonia; [0122]-Applicant’s 300; Figure 1,7) distributes a plasma gas to a first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7) to perform purging on the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7), and the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) rotates so that a substrate passes through the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and moves from the first region (first region below 133,137,128a; Figure 12A,12B,13A,13B,13C) to the second region (second region below 133,137,128b; Figure 12B), as claimed by claim 16
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 1, wherein the third gas distribution unit (131; Figure 13A,13B; ammonia; [0122]-Applicant’s 300; Figure 1,7) distributes a plasma gas to a second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7) to perform purging on the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7), and the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) rotates so that a substrate passes through the second zone (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) and moves from the second region (second region below 133,137,128b; Figure 12B) to the first region (first region below 133,137,128a; Figure 12A,12B,13A,13B,13C), as claimed by claim 17
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Nguyen to add Toyoda’s plasma generation means.
Motivation for Nguyen to add Toyoda’s plasma generation means is for “uniform plasma exposure” as taught by Toyoda ([0041]).
Response to Arguments
Applicant’s arguments, see pages 8-9, filed October 31, 2022, with respect to the rejections of claims 1, 3-10, and 12-17 under 35 USC §102(a)(2) under Toyoda; Kazuyuki et al. (US 20110212625 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Nguyen, Tue et al. (US 20040058293 A1).
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. Applicant states:
“
However, according to Toyoda, the shower plate (134) (corresponding to the third gas distribution unit of the present invention) distributes inert gas to all the remaining space except for the space of the second shower head (137) (corresponding to the first gas distribution unit of the present invention) and the space of the plasma source (138) (corresponding to the second gas distribution unit of the present invention). Accordingly, in Toyoda, the space for adsorbing the source gas (corresponding to the first region of the present invention) and the space for depositing the thin film (corresponding to the second region of the present invention) is smaller than the space for the inert gas (corresponding to the third region of the present invention). See, e.g., FIG. 12B of Toyoda, reproduced below (in annotated form) for convenience.
“

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited references illustrate similarly claimed structures with similar functional operation.
US 20100186669 A1
US 6869641 B2
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716